Opinion issued October 28, 2004





















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01001-CR
____________

IN RE ROBERT ANTHONY BROWN, Relator




Original Proceeding on Petition for Writ of Habeas Corpus



 
MEMORANDUM  OPINION
               Relator, Robert Anthony Brown, filed an original petition for writ of habeas
corpus in this Court.  He requests that we reduce the amount of his pretrial bail or
order his release from custody in cause numbers 990261 and 990262, pending in the
228th District Court of Harris County.
               The courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no
pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981,
orig. proceeding); Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004).  Therefore,
we are without jurisdiction to grant habeas corpus relief.
               Accordingly, we dismiss the petition for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).